Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 32-42, drawn to a composition comprising a carboxylate ligand modified ferric iron hydroxide material having a three dimensional polymeric structure in which the carboxylate ligands are non-stoichiometrically substituted for the oxo or hydroxy groups of the ferric iron hydroxide so that some of the ligand integrates into the solid phase by formal metal-ligand bonding, wherein the three dimensional polymeric structure of the carboxylate ligand modified ferric iron hydroxide is such that the substitution of the oxo or hydroxy groups by the carboxylate ligands is substantially random, and wherein on dispersion in water the material produces a microparticulate ferric iron fraction comprising less than 3.0% of the total ferric iron present in the material when dispersed in water at a concentration of 40mM Fe, classifiable in A61K 31/295.

II. Claims 43 and 44, drawn to a method for treating iron deficiency anemia, iron deficiency and anemia of chronic disease in a patient, the method comprising administering to the patient a therapeutically effective amount of a composition of claim 32, classifiable in A61P 7/06.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the .  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


During a telephone conversation with Amy Schoenhard on 08/10/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 32-42.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 43 and 44 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claims 32-42 are under current examination.

Claim Objections
Claims 34-38 objected to because of the following informalities:  Claims 34-38 recite limitations in terms of millimolar concentrations of ferric iron, adipate, tartrate, and succinate.  The claims as they are currently worded may be in any state of matter; however, millimolar units only apply to liquid compositions.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant application is a divisional and therefore cannot 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claim 32 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in As such, the extent to which the substitution with carboxylate ligands occurs in a random pattern in compositions falling within the metes and bounds of the instant claims cannot be known.

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 7,943,664 in view of Powell et al. (US 8,058,462; issue date: 11/15/2011). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.

Inter alia, the claims of the ‘664 patent embrace a solid ligand-modified poly oxo-hydroxy metal ion material represented by the formula (MxLy(OH)n), wherein M represents one or more metal ions that comprise Fe3+ ions, L represents one or more ligands that comprise a carboxylic acid ligand, or an ionized form thereof, and OH 
With regard to claim 41 and with regard to the limitation of claim 32 “and wherein on dispersion in water the material produces a microparticulate ferric iron fraction comprising less than 3.0% of the total ferric iron present in the material when dispersed in water at a concentration of 40 mM”, the instant specification indicates that this means “[a]fter they have been dried, when the carboxylate ligand modified ferric iron hydroxides materials of the present invention are dispersed in water at 40 mM Fe they produce small amounts or substantially no microparticulate fraction, with the ferric iron phase distribution being between soluble material and a nanoparticulate fraction” (see pages 14-15 of the instant specification for further details).  Claim 33 of the ‘664 patent states that the final particle size of the ferric iron composition is altered but the claims of the ‘664 patent do not recite a limitation on the proportion of iron in the microparticulate size range vs. soluble iron or iron having particles in the nanometer size range. 
Powell discloses that the carboxylate ligand modified ferric iron hydroxide material can contain ligands such as adipate, succinate, or tartrate, and discloses “[t]here is especially an increase in smaller particle sizes with increasing tartrate concentrations indicating less aggregation of the primary particles with increasing L content” (col 27, lines 1-5; Fig 17).  Powell discloses further: A study of the particle size distribution after passage through the modified gastrointestinal digestive assay of some 
With regard to claim 33, the ligand may be adipate.  
With regard to claims 34-38, as noted above, it would be prima facie obvious to use adipate, succinate, or tartrate as the ligand in the composition embraced by the ‘664 patent.  The ‘664 specification indicates that the term “formulation” embraces suspensions for intravenous, cutaneous, or subcutaneous injection (col 12, line 26).  The examiner considers it merely a matter of routine for one having ordinary skill in the art to determine an optimal dose for delivery via the intravenous, cutaneous, or subcutaneous routes by testing several concentrations to determine efficacy.  As such, 
With regard to claim 39, as noted above, it would be prima facie obvious to use tartrate as the ligand in the structure embraced by the ‘664 patent.  
With regard to claims 40, the claims of the ‘664 patent embrace a carboxylate ligand modified ferric iron hydroxide material formed from a solution containing the solution contains 20 to 100 mM Fe3+ and 50 to 250 mM adipic acid.  This would give one having ordinary skill in the art a starting point for optimizing the final amount of ferric ion in the coordination product.  
With regard to claim 42, the claims of the ‘664 patent embrace formulating the ligand modified ferric iron hydroxide composition.  The ‘664 specification indicates that the term “formulation” embraces tablets or capsules (col 12, lines 5-10).

Claims 32-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No. 8,058,462. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.

Inter alia, the claims of the ‘462 patent embrace a solid ligand-modified poly oxo-hydroxy metal ion material represented by the formula (MxLy(OH)n), wherein M represents one or more metal ions that comprise Fe3+ ions, L represents one or more ligands that comprise a carboxylic acid ligand, or an ionized form thereof, and OH represents oxo or hydroxy groups and wherein the material has a polymeric structure in which the ligands L are randomly, non-stoichiometrically substituted for the oxo or hydroxy groups.  With regard to the limitation “and wherein on dispersion in water the material produces a microparticulate ferric iron fraction comprising less than 3.0% of the total ferric iron present in the material when dispersed in water at a concentration of 40 mM”, the instant specification indicates that this means “[a]fter they have been dried, when the carboxylate ligand modified ferric iron hydroxides materials of the present invention are dispersed in water at 40 mM Fe they produce small amounts or substantially no microparticulate fraction, with the ferric iron phase distribution being between soluble material and a nanoparticulate fraction” (see pages 14-15 of the instant specification for further details).  The specification indicates that the claimed invention embraces materials having particle size in the nanoscale range: “There is especially an increase in smaller particle sizes with increasing tartrate concentrations indicating less aggregation of the primary particles with increasing L content” (col 27, lines 1-5; Fig 17).  
With regard to claim 33, the ligand may be adipate.  
With regard to claims 34, the ratio of ferric ion to ligand (M:L) may be from 5:1 to 1:5 (see claim 55 of the ‘462 patent).
With regard to claims 35-38, the examiner notes that the claims of the ‘462 patent embrace formulating the ligand modified ferric iron hydroxide composition in a 
With regard to claim 39, the ligand may be tartrate (claim 52).  
With regard to claims 40, the claims of the ‘462 patent embrace a carboxylate ligand modified ferric iron hydroxide material formed from a solution containing the solution contains 20 to 100 mM Fe3+ and 50 to 250 mM adipic acid and the ratio of ferric iron to ligand is between about 5:1 to 1:5.  This would give one having ordinary skill in the art a starting point for optimizing the final amount of ferric ion in the coordination product.  
With regard to claim 41, the invention embraces carboxylate ligand modified ferric iron hydroxide having particle size falling mostly within the range of 5-20 nm 
With regard to claim 42, the claims of the ‘462 patent embrace formulating the ligand modified ferric iron hydroxide composition in a composition for administration to a subject.  The ‘462 specification indicates that the term “composition for administration to a subject” embraces tablets or capsules (col 14, lines 47-49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32-42 are rejected under 35 U.S.C. 103 as being unpatentable over Powel et al (US 7,943,664; issue date: 05/17/2012) in view of Powell et al. (US 8,058,462; issue date: 11/15/2011).

Claims 32-42 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 8,058,462; issue date: 11/15/2011).


The claims are rejected as obvious over the disclosures listed in the rejection statements above under 35 USC 103 exactly as set forth in the double patenting rejection above.  

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617